UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6682


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

RONALD DOERRER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:14-cr-00013-FL-1)


Submitted:   July 21, 2016                  Decided:   July 22, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Doerrer, Appellant Pro Se. Evan Rikhye, Assistant United
States Attorney, Raleigh, North Carolina; Joshua Bryan Royster,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronald Doerrer appeals the district court’s order denying

his motion to quash writ of garnishment.            We have reviewed the

record and find no reversible error.         Accordingly, we affirm the

marginal order of the district court.        United States v. Doerrer,

No. 7:14-cr-00013-FL-1 (E.D.N.C. May 9, 2016).             Doerrer’s motion

for injunctive relief pending appeal is denied as moot.                    We

dispense   with     oral   argument   because      the    facts   and   legal

contentions   are   adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2